DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 15 JUL 2022.  No claims were amended in the most recent amendment.  The status of the claims is as follows:
Claims 1-13, 15, and 18-21 are pending.
Claims 1 and 13 are amended.
Claims 14, 16, 17, 22, and 23 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 15, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajani ‘720 (WO 2007/024720) in view of Gordon (“A Kinetic Model for Step Coverage by Atomic Layer Deposition in Narrow Holes or Trenches”, Gordon et al, Chem. Vap. Deposition 2003, 9, No. 2, pp 73-78; of record in application with Examiner Interview Summary of 03 MAY 2021), Chung ‘325 (U.S. PGPub 2005/0009325), and Glowacki ‘626 (U.S. PGPub 2008/0274626).  With regards to Claim 21, Cook ‘680 (U.S. Patent 6,321,680) is incorporated by reference and considered to be part of Mahajani ‘720.
Claim 1 – Mahajani ‘720 discloses a method of forming a layer (Abstract) comprising silicon nitride (PG 0022), comprising:
Providing a substrate in a reaction chamber (PG 0040);
Performing a pretreatment step for a pretreatment period (PG 0018);
After the pretreatment step, sequentially repeating a deposition cycle to deposit at least a portion of the layer on the substrate disposed in the reaction chamber, the deposition cycle comprising (PG 0040):
Supplying a first precursor into the reaction chamber for a first pulse period (PG 0040);
Removing a portion of the first precursor from the reaction chamber (PG 0040, evacuation of chamber);
Supplying a second precursor into the reaction chamber for a second pulse period (PG 0040), and
Removing a portion of the second precursor from the reaction chamber (PG 0040, evacuation of chamber);
Wherein the first precursor comprises a silicon halide (PG 0032 discloses tetrachlorosilane and hexachlorodisilane as a precursor to deposit a silicon containing material); 
Wherein the second precursor comprises a nitriding gas (PG 0018 and PG 0032, e.g. ammonia);
Wherein a precursor is supplied into the reaction chamber for a pretreatment period, the pretreatment period longer than the first or second pulse period before sequentially repeating the deposition cycles (PG 0018 teaches that silane derivatives may be introduced in the pretreatment step as alternative reagents; Chung ‘325 PG 0063 identifies tetrachlorosilane as a silane derivative; Mahajani ‘720 PG 0032 teaches that SiCl4 is a known reagent for the processes of Mahajani ‘720; Mahajani ‘720 PG 0017 teaches that the pretreatment cycle may be as long as 90 minutes which is longer than the longest disclosed deposition cycle times of 5 minutes at e.g. PG 0024-0025; overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the pretreatment deposition time period that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).)
Mahajani ‘720 does not teach or suggest the following limitations of Claim 1:
Mahajani ‘720 does not expressly teach or suggest precursor introduction times or amounts commensurate with Claim 1 as presented.  
Mahajani ‘720, while enabling for the selection of tetrachlorosilane as a pretreatment reactant, does not give a particular teaching or suggestion to do so.
Mahajani ‘720 does not exemplify a process wherein both the first precursor and the second precursor are supplied into the reaction chamber simultaneously during the pretreatment period to form a nucleation layer.
Regarding the precursor introduction times and amounts, Mahajani ‘720 discloses separate selection of precursor exposure times and precursor flow rates at PG 0023-0025 but does not provide recognition of potential differences between ALD half-reactions.  Gordon is drawn to kinetic modeling of step coverage in ALD processes, particularly on substrates comprising narrow holes or trenches (Abstract).  Pages 74-75 begin by developing the model for ALD on flat surfaces.  In particular, with Equation 7 and onward, Gordon expressly recognizes that to provide a desired amount of surface exposure for an individual ALD half-reaction, time and pressure are inversely related variables for providing a desired amount of surface exposure (page 75, paragraph following Equation 7).  Gordon also recognizes that different amounts of surface exposure may be required for different half-reactions in ALD (page 75, paragraph following Equation 7; the hafnium dimethylamide requires 3 Langmuirs of exposure, while the water vapor reaction on a saturated hafnium dimethylamide surface requires 1.3 Langmuirs of exposure).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mahajani ‘720 to select exposure times and pressures such that desired exposures of individual precursors are obtained as suggested by Gordon, as Mahajani ‘720 wants to control precursor exposure times and flow rates in an ALD process and Gordon teaches that required exposures for saturation are dependent on the particular half-reaction being performed.  As cited above, Mahajani ‘720 discloses separate selection of precursor exposure times and precursor flow rates at PG 0023-0025.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select exposure times and precursor concentrations for the precursor exposure steps such that a desired deposition product is formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Regarding the selection of tetrachlorosilane as a pretreatment reactant,   Mahajani ‘720 is open to the formation of oxide, nitride, and oxynitride materials (Mahajani ‘720 PG 0022).  Chung ‘325 is drawn to the ALD deposition of metal-containing layers (PG 0062-0067, exemplifying metal nitrides) and notes that performing a soak process on a substrate prior to ALD deposition enables the formation of a suitable surface chemistry (PG 0066) and is believed to facilitate the growth of a subsequent ALD process (PG 0067).  Chung ‘325 teaches that the choice of soak precursor depends on the reaction cycle (PG 0064-0065) and that tetrachlorosilane (expressly identified as a silane derivative at PG 0063) is a known halogenating compound for the purpose (PG 0065) when halogenated surfaces are required.  Mahajani ‘720 is open to ALD reaction cycles that comprise halogen terminations (Mahajani ‘720 PG 0031 and 0032 both teach halogenated metal precursors, which would leave halogen terminated metal groups as the top layer of the substrate after the ALD exposure).  Glowacki ‘626 is drawn to the formation of e.g. silicon nitride films (PG 0037-0038).  The process disclosed in Glowacki ‘626 is inclusive of functionalization pretreatments (PG 0022) and recognizes both silane and tetrachlorosilane as known silicon sources for ALD and CVD of silicon-containing films.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mahajani ‘720 / Gordon to have selected tetrachlorosilane as a pretreatment precursor as suggested by Chung ‘325 and Glowacki ‘626, as Mahajani ‘720 / Gordon wants to deposit metal-containing ALD layers on a substrate and wants to pretreat the substrate to functionalize the surface for an incoming chemical precursor (Mahajani ‘720 PG 0017), Chung ‘325 teaches that to functionalize a surface for an incoming metal precursor, tetrachlorosilane is a known suitable material for the purpose, and Glowacki ‘626 teaches that tetrachlorosilane is suitable for the deposition of non-metal films as well (e.g. silicon nitride).  Examiner further notes Chung ‘325 PG 0065 expressly considers non-metal halide compounds as a precursor soak, recognizing that e.g. silicon tetrachloride can be used as a precursor in the process of Chung ‘325.
Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 does not exemplify a process wherein both the first precursor and the second precursor are supplied into the reaction chamber during the pretreatment period.  Examiner notes that Mahajani ‘720 is open to hybrid deposition processes (Mahajani ‘720 PG 0021, ALD, CVD, or combinations thereof).  As such, Examiner holds that it would have been obvious to perform a CVD deposition of materials prior to any ALD deposition of materials.  During a standard CVD deposition, both materials are supplied concurrently (contrast with pulsed CVD, also disclosed in PG 0021).  Further, PG 0036 enables overlapping supply of precursors in an ALD sequence.  Mahajani ‘720 further teaches the formation of nucleation layers at PG 0022.
Claim 2 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 exemplifies an upper limit of a pretreatment step 240 times longer than a deposition step (Mahajani ‘720 PG 0029, 40 minutes is 2400 seconds of pretreatment, whereas the shortest deposition step is 10 seconds; 2400 / 10 = 240).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the pretreatment step to pulse period step ratio that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 3 – As discussed above, Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 exemplifies pretreatment step lengths of 1 second to 40 minutes (Mahajani ‘720 PG 0029).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the pretreatment step length that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 4 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 discloses that the number of repetitions of the deposition cycle is result-effective with regards to the thickness of material deposited therein (Mahajani ‘720 PG 0028).  Each deposition cycle takes a predetermined amount of time; therefore, deposition time is also necessarily result-effective with regards to the thickness of material deposited therein.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the deposition sequence time in order to produce a final product with a desired thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 5 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 enables pulse times of 1 to 90 seconds (Mahajani ‘720 PG 0029), specifically 30 seconds (Mahajani ‘720 PG 0040).
Claim 6 - Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 enables pulse times of 1 to 90 seconds (Mahajani ‘720 PG 0029), specifically 30 seconds (Mahajani ‘720 PG 0040).
Claims 7 and 8 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 enables separate selection of pressures for pretreatment steps and ALD process steps (Mahajani ‘720 PG 0016, PG 0023).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select chamber pressures for the pretreatment and deposition steps such that a desired deposition process is performed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 9 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 is open to the formation of silicon nitride (Mahajani ‘720 PG 0022) and discloses silicon halides as exemplary silicon-containing precursors (Mahajani ‘720 PG 0032), inclusive of tetrachlorosilane (Mahajani ‘720 PG 0032).
Claim 10 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 discloses e.g. ammonia gas as an exemplary nitrogen precursor (Mahajani ‘720 PG 0032).
Claim 11 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 discloses a plasma-free deposition process at Mahajani ‘720 PG 0040.
Claim 12 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 discloses a chlorine-containing first precursor (Mahajani ‘720 PG 0032, tetrachlorosilane).
Claim 15 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 discloses separate selection of precursor exposure times and precursor flow rates at Mahajani ‘720 PG 0023-0025.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select exposure times and precursor concentrations for the precursor exposure steps such that a desired deposition product is formed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 18 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 expressly states that the number of ALD cycles is result effective with regards to the deposited thickness of material (Mahajani ‘720 PG 0028).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a number of deposition cycles commensurate with specific device requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 19 – As discussed previously, Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 is open to the formation of silicon nitride layers (Mahajani ‘720 PG 0022).  Mahajani ‘720 PG 0033 discloses that it is known to vary the process conditions in order to control the stoichiometry of the final product (as shown in Mahajani ‘720 PG 0033, hafnium-rich hafnium oxide is considered as exemplary).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select process conditions to obtain a desired stoichiometry in the deposited final product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 21 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 incorporates by reference batch reactors disclosed in Cook ‘680 (Mahajani ‘720 PG 0034) as suitable for the deposition of materials onto substrates.  Examiner cites to e.g. Figure 3 of Cook ‘680 to show a vertical furnace (see also Cook ‘680 Column 3 Lines 10 – 56).  Examiner holds that it would have been obvious to select any of the batch reactors incorporated by reference from Cook ‘680 as suitable for the stated purpose of performing batch ALD reactions in the process of Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 as applied to claim 1 above, and further in view of Mercaldi ‘775 (U.S. PGPub 2007/0190775).
Claim 13 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 render obvious the nucleation layer as discussed in the rejection of Claim 1 above, but does not teach or suggest a particular thickness thereof.  Mercaldi ‘775 is drawn to deposition methods (Abstract, PG 0026) and discusses uses of nucleation layers in film formation (PG 0022, 0025); in particular, one advantage is that the nucleation layer serves to reduce deposition deviations on the substrate (PG 0025).  Mercaldi ‘775 contemplates silicon nitride nucleation layers (PG 0026) and teaches the desirability of having the nucleation layer as thin as possible to minimize the effects of the layer on the overall deposited product, down to monolayers of silicon nitride (PG 0026).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 to form a monolayer of silicon nitride as a nucleation layer as suggested by Mercaldi ‘775, as Mahajani ‘720 wants to form e.g. silicon nitride on a substrate by ALD and Mercaldi ‘775 teaches that a nucleation layer provides a more uniform deposition for future layers deposited on the substrate and that monolayers of silicon nitride are suitable nucleation layers to obtain this effect while minimizing the overall effect on the deposited materials.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 as applied to claim 1 above, and further in view of Saito ‘272 (U.S. Patent 5,124,272).
Claim 20 – Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 enables co-deposition of materials (Mahajani ‘720 PG 0022, combinations of recited materials.  However, none of Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 teach dopants commensurate with Claim 20.  It is noted that Mahajani ‘720 is open to the deposition of barrier materials (Mahajani ‘720 PG 0014).  Saito ‘272 is drawn to the formation of insulating materials (Column 7 Line 66-67, gate insulating film) and further teaches that AsH3 and SbH3 are known n-type dopant gases to adjust the properties of the gate insulating film (Column 7 Lines 61-65).  Examiner notes that Saito ‘272 expressly contemplates applying dopants to layers other than silicon oxide (Column 7 Lines 66-67).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 to use AsH3 and SbH3 to adjust the dielectric properties of its deposited film as suggested by Saito ‘272, as Mahajani ‘720 / Gordon / Chung ‘325 / Glowacki ‘626 wants to deposit films to serve as barrier (insulating) layers in semiconductor applications and Saito ‘272 teaches that the dielectric properties of insulating layers may be tailored by the suitable inclusion of AsH3 and SbH3 in the deposition process.

Response to Arguments
Applicant's arguments filed 15 JUL 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 3-4) that the cited references do not teach the newly presented limitations of Claim 1.  Upon further consideration, Examiner respectfully disagrees with Applicant’s argument, maintaining that Mahajani ‘720 is open to the deposition of a layer by e.g. CVD prior to the ALD deposition discussed at length in the reference.  CVD supplies its reagents concurrently, which means they would be simultaneously present as required by the claim.  Examiner notes that Applicant argues (Page 3) that the only disclosure of material deposition in Mahajani ‘720 occurs after the pretreatment phase (see e.g. PG 0021).  Examiner respectfully disagrees, noting that the point of the pretreatment phase is to deposit functional groups on the surface of the substrate to enhance further deposition (see e.g. PG 0017).  Therefore, the pretreatment process is capable of depositing at least functional groups, e.g. material, on the substrate.  Examiner holds that this supports the interpretation previously applied, e.g. that the substrate can be subjected to a CVD deposition to form a nucleation layer prior to the ALD process.
Applicant argues generally that claims dependent from an allowable claim are themselves allowable for at least the same reasons.  Examiner notes that at the present time, no claim is held allowable; therefore, no dependent claim can be held allowable on this basis.  In the absence of specific arguments which show how a claim limitation overcomes the prior art, Examiner maintains the propriety of the rejections of the dependent claims.
Applicant does specifically argue Claim 20 (Page 5), arguing that Saito ‘272 does not render obvious the use of the claimed dopants in silicon nitride films.  Examiner respectfully disagrees; while Examiner agrees that all exemplified embodiments are to gate oxides, Saito ‘272 expressly teaches that with regards to the dopants listed, “the gate insulating film may be composed of a material other than silicon oxide” (Column 7 Lines 66-67).  This renders obvious the use of the recited dopant gases in other insulating applications, such as those disclosed in Mahajani ‘720 et al.

Conclusion                                                                                                     
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712